Citation Nr: 0925612	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-24-537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California that denied the benefit sought on 
appeal. The appellant, the surviving spouse of the Veteran 
who had active service from August 1989 to August 1993 and 
who died in August 2004, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellant review.  In this 
regard, it does not appear that the appellant was provided 
notice consistent with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in connection with her 
current claim.  A review of the claims file reveals that the 
RO's October 2004 notice letter to the Appellant makes 
reference to a "What the Evidence Must Show" attachment, 
but that attachment was not listed as sent to the appellant.  
As such, the appellant has not been provided with pertinent 
notice with regard to her claim, and the United States Court 
of Appeals for Veterans Claims has strictly construed the 
VA's obligation to provide adequate notice  The Board is also 
of the opinion that this is particularly true in a case such 
as this one, where the appellant is unrepresented.

Therefore, in order to give the Appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should ensure that the 
Appellant has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her current 
claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant shall be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




